DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 15, Balasubramaniam (US 20220159414 A1) discloses a UTDOA positioning architecture including a plurality of Location Measurement Units (LMUs) which receive SRS from a UE, measures the T-UL-RTOA and provides a measurement response including the UL relative time of arrival measurements to the E-SMLC (see Fig. 4 and paragraphs 97 and 100-103).
 Li et al (US 20170079006 A1) discloses a plurality of positioning nodes configured by a base station to receive uplink positioning reference signals, obtain a measurement result according to the uplink positioning reference signal and report the measurement results to the base station which determines a position of a user equipment according to the measurement results (se Fig. 4 and paragraphs 160-168). 
Da et al (US 20210337496 A1) discloses that the Uplink Time Difference of Arrival (UTDOA) is a locating method defined in the 3GPP protocol wherein a base station configures a user equipment (User Equipment (UE)) with resources for transmitting a Sounding Reference Signal (SRS) for locating; the user equipment transmits the SRS according to the configuration of the SRS; and a locating server arranges a plurality of Location Measurement Units (LMUs) to simultaneously measure the difference between the uplink arrival time of the SRS to the LMU and the LMU's own time, which is called UL Relative Time Of Arrival (UL RTOA). The time required for the SRS transmitted by the UE to reach each LMU is proportional to the length of the transmission path between the UE and each LMU. Subsequently, each LMU reports the UL RTOA measurement value to the locating server in the network. Finally, the locating server estimates the location of the UE based on the UL RTOA measurement value reported by each LMU (see paragraph 3).
Yu et al discloses (US 20210266859 A1) discloses a positioning method in which a Location Management Function (LMF)  network element indicates at least two Location Measurement Units (LMUs) to measure the reference signal sent by the terminal device, to obtain the UAOA, the positioning method includes a LMF network element sending a location information request to a serving base station of a terminal device; the serving base station of the terminal device allocating, to the terminal device, an uplink resource for sending a reference signal, and sending reference signal configuration information and related parameter information to the LMF network element; the LMF network element selecting  LMUs and sending a measurement request message to the LMUs; the LMUs receiving the reference signal sent by the terminal device; and the LMF network element positioning the terminal device based on measurement results fed back by the LMUs (see Fig. 12).
However, the prior art of record does not disclose a Hetnet Gateway as claimed in the context of the other limitation recited in claims 1, 10, and 15.
Claims 2-7, 11-14, and 16-19 are allowed by virtue of their dependency on an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642